Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 1 of 44 Page ID #:143



   1
       John P. Kristensen (SBN 224132)
   2   Jesenia A. Martinez (SBN 316969)
   3   Jacob J. Ventura (SBN 315491)
       KRISTENSEN LLP
   4   12540 Beatrice Street, Suite 200
   5   Los Angeles, California 90066
       Telephone: 310-507-7924
   6   Facsimile: 310-507-7906
   7   john@kristensenlaw.com
       jesenia@kristensenlaw.com
   8   jacob@kristensenlaw.com
   9   Attorneys for Plaintiffs
  10
                  THE UNITED STATES DISTRICT COURT
  11
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  12
       STEFFANIE AGERKOP, an               ) Case No.: 2:19-cv-10414-CBM-JPR
  13
       individual; TEQUILLA TOLBERT,       ) COLLECTIVE ACTION
  14   an individual; KARA WALDRON-        )
       PARODI; an individual, and on       ) FIRST AMENDED COMPLAINT
  15
       behalf of all others similarly      ) FOR DAMAGES
  16   situated,                           ) 1. Failure to Pay Minimum Wage,
                                           )     29 U.S.C. § 206;
  17
                          Plaintiffs,      ) 2. Failure to Pay Overtime Wages,
  18           vs.                         )     29 U.S.C. § 207;
                                           ) 3. Unlawful Taking of Tips,
  19
       SISYPHIAN, LLC dba XPOSED           )     29 U.S.C. § 203;
  20   GENTLEMAN’S CLUB, a                 ) 4. Failure to Pay Minimum Wage in
  21   California Limited Liability        )     Violation of Cal. Lab. Code §§ 1194
       Company; BRAD BARNES, an            )     & 1197;
  22   individual; DOE MANAGERS 1-3; ) 5. Failure to Pay Overtime Wages in
  23   and DOES 4-100, inclusive,          )     Violation of Cal. Lab. Code §§ 510,
                                           )     1194, & 1197;
  24                    Defendants.        ) 6. Failure to Furnish Accurate Wage
  25                                       )     Statements, Cal. Lab. Code § 226;
                                           ) 7. Waiting Time Penalties,
  26                                       )     Cal. Lab. Code §§ 201-203;
  27                                       ) 8. Failure to Indemnify Business
                                           )     Expenses in Violation of Cal. Lab.
  28                                       )     Code § 2802;
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                   DEMAND FOR JURY TRIAL
                                           –1–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 2 of 44 Page ID #:144


                                               ) 9. Compelled Patronization of
   1
                                               )     Employer and/or Other Persons in
   2                                           )     Violation of Cal. Lab. Code § 450;
                                               ) 10. Unfair Competition in Violation of
   3
                                               )     Cal. Bus. & Prof. Code §§ 17200, et
   4                                           )     seq.;
                                               ) 11. Illegal Kickbacks, 29 C.F.R. §
   5
                                               )     531.35; and
   6                                           ) 12. Forced Tip Sharing, 29 C.F.R. §
                                               )     531.35
   7
                                               )
   8                                           ) DEMAND FOR JURY TRIAL
   9
  10           Plaintiffs STEFFANIE AGERKOP, TEQUILLA TOBERT, and KARA
  11   WALDRON-PARODI (collectively “Plaintiffs”), individually and on behalf of all
  12   other similarly situated, allege the following upon information and belief, based
  13   upon investigation of counsel, published reports, and personal knowledge:
  14   I.      NATURE OF THE ACTION
  15           1.    Plaintiffs allege cause of action against defendants SISYPHIAN,
  16   LLC dba XPOSED GENTLEMAN’S CLUB (“Defendant” or “XPosed”), a
  17   California Limited Liability Company; BRAD BARNES (“Defendant” or
  18   “Barnes”), an individual; DOE MANAGERS 1-3; and DOES 4-100, inclusive
  19   (collectively, “Defendants”) for damages due to Defendants evading the
  20   mandatory minimum wage and overtime provisions of the Fair Labor Standards
  21   Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and illegally absconding with Plaintiffs’
  22   tips.
  23           2.    As a result of Defendants’ violations, Plaintiffs seek to recover all
  24   tips kept by the employer, forced house fees, liquidated damages, interest, and
  25   attorneys’ fees and costs pursuant to the FLSA.
  26           3.    These causes of action arise from Defendants’ willful actions while
  27   plaintiff STEFFANIE AGERKOP was employed by Defendants from
  28   approximately 2011 through 2017. Plaintiff TOLBERT was employed by
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                –2–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 3 of 44 Page ID #:145



   1   Defendants from approximately 2016 to 2019, as was plaintiff WALDRON-
   2   PARODI. During their time being employed by Defendants, Plaintiffs were
   3   denied minimum wage payments and denied overtime as part of Defendants’
   4   scheme to classify Plaintiffs and other dancers/entertainers as “independent
   5   contractors.” As the United States Department of Labor explained in a recent
   6   Administrative Interpretation:
   7
                   Misclassification of employees as independent contractors is
   8               found in an increasing number of workplaces in the United
   9               States, in part reflecting larger restructuring of business
                   organizations. When employers improperly classify
  10               employees as independent contractors, the employees may
  11               not receive important workplace protections such as the
                   minimum wage, overtime compensation, unemployment
  12               insurance, and workers’ compensation. Misclassification
  13               also results in lower tax revenues for government and an
                   uneven playing field for employers who properly classify
  14               their workers. Although independent contracting
  15               relationships can be advantageous for workers and
                   businesses, some employees may be intentionally
  16               misclassified as a means to cut costs and avoid compliance
  17               with labor laws.1
  18          As alleged in more detail below, that is exactly what Defendants are, and
  19   were at all times relevant, doing.
  20          4.     Plaintiffs worked at Defendants’ principal place of business located
  21   at 8229 Canoga Park Avenue, Canoga Park, California 91304.
  22          5.     XPosed failed to pay Plaintiffs minimum wages and overtime wages
  23   for all hours worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.
  24          6.     Defendants’ conduct violates the FLSA, which requires non-exempt
  25   employees to be compensated for their overtime work at a rate of one and one-
  26   half (1 ½) times their regular rate of pay. See 29 U.S.C. § 207(a).
  27   1
           See DOL Admin. Interp. No. 2015-1, available at
  28       http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               –3–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 4 of 44 Page ID #:146



   1          7.     Furthermore, Defendants’ practice of failing to pay tipped
   2   employees pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage
   3   provision. See 29 U.S.C. § 206. The forcing of tips by dancers to other employees
   4   such as managers and DJs violates29 C.F.R. § 531.5 which “prohibits an
   5   arrangement that tends to shift part of the employer’s business expense to the
   6   employees.” Ramos- Barrientos, 661 F.3d 587, 594–95 (11th Cir. 2011). A
   7   required tip to the DJ or a House Mom each time Plaintiffs worked functioned as
   8   a subsidy to Defendants. Defendants had to pay the DJ and/or a House Mom less
   9   because they were being tipped by the entertainers.
  10          8.     The Defendants practice of forcing dancers to pay house fees is an
  11   illegal kickback in violation of 29 C.F.R. § 531.5.
  12          9.     Plaintiffs bring a collective action to recover the unpaid overtime
  13   compensation and minimum wage owed to them individually and on behalf of all
  14   other similarly situated employees, current and former, of Defendants in
  15   California. Members of the Collective Action are hereinafter referred to as
  16   “FLSA Class Members.”
  17          10.    As a result of Defendants’ violations, Plaintiff and the FLSA Class
  18   Members seek to recover double damages for failure to pay minimum wage,
  19   overtime liquidated damages, interest, and attorneys’ fees.
  20    II.   VENUE AND JURISDICTION
  21          11.    This Court has jurisdiction over the subject matter of this action
  22   under 28 U.S.C. § 1331 because this action arises under the FLSA, 29 U.SC. §
  23   201, et seq. Plaintiffs’ state law claims for relief are within the supplemental
  24   jurisdiction of the Court pursuant to 28 U.S.C. § 1367(a).
  25   ///
  26   ///
  27   ///
  28   ///
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                –4–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 5 of 44 Page ID #:147



   1          12.      Venue is proper in this District because at least fifty (50) percent of
   2   all known Defendants reside in Los Angeles County. Further, venue is proper in
   3   this District because all or a substantial portion of the events forming the basis of
   4   this action occurred in this District. Defendants’ club is located in this District
   5   and Plaintiffs worked in this District.
   6          13.      Plaintiffs have satisfied all conditions precedent, if any, to the filing
   7   of this suit.
   8   III.   PARTIES
   9          14.      Plaintiffs are individual adult residents of the State of California.
  10   Furthermore, Plaintiffs were employed by Defendants and qualify as
  11   “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). As
  12   this is an amended pleading filed as a matter of right, pursuant to Fed. R. Civ. P.
  13   15(b)(1)(B) and L.R. 15-2, the Plaintiffs’ consent to this action are attached
  14   hereto as Exhibit 1, 2 and 3.
  15          15.      The FLSA Class Members are all current and former exotic
  16   dancers/entertainers who worked at XPosed located at 18229 Canoga Park
  17   Avenue, Canoga Park, California 91304 at any time starting three (3) years
  18   before the filing of the original Complaint, up to the present.
  19          16.      XPosed is a California Limited Liability Company with its principal
  20   place of business at 8229 Canoga Park Avenue, Canoga Park, California 91304.
  21   At all times mentioned herein, XPosed was an “employer” or “joint employer” of
  22   Plaintiffs as defined by the FLSA, 29 U.S.C. § 203(d) and (g). XPosed may be
  23   served via its agent for service of process R.I. Manuwal, 6320 Canoga Avenue,
  24   Suite 270, Woodland Hills, California 91367.
  25          17.      Barnes was/is the main manager who executed the policies regarding
  26   payment to dancers/entertainers and management of dancers/entertainers,
  27   including Plaintiffs. Barnes is also the owner of XPosed and resides in Los
  28   Angeles County, California.
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                   –5–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 6 of 44 Page ID #:148



   1         18.    Barnes acted directly or indirectly on behalf of XPosed, and, at all
   2   times mentioned herein was an “employer” or “joint employer” of Plaintiffs
   3   within the meaning of the FLSA. He exerted operational and management control
   4   over XPosed, including day to day management. He is the only member of the
   5   LLC and frequently present at, owned, directed, controlled and managed the
   6   operations at XPosed. He also controlled the nature, pay structure, and
   7   employment relationship of Plaintiffs and the FLSA Class Members. Barnes had
   8   at all times relevant to this lawsuit, the authority to hire and fire employees at
   9   XPosed, the authority to direct and supervise the work of employees, the
  10   authority to sign on the business’ checking accounts, including payroll accounts,
  11   and the authority to make decisions regarding employee compensation and
  12   capital expenditures. Additionally, he was responsible for the day-to-day affairs
  13   of XPosed. In particular, he was responsible for determining whether XPosed
  14   complied with the FLSA.
  15         19.    DOE MANAGERS 1-3 are the managers/owners who control the
  16   policies and enforce the policies related to employment at XPosed.
  17         20.    At all material times, Defendants have been an enterprise in
  18   commerce or in the production of goods for commerce within the meaning of 29
  19   U.S.C. § 203(r)(1) of the FLSA because they have had employees at their club
  20   engaged in commerce their club which has travelled in interstate commerce.
  21   Moreover, because of Defendants’ interrelated activities, they function in
  22   interstate commerce. 29 U.S.C. § 203(s)(1).
  23         21.    Furthermore, Defendants have had, and continue to have, an annual
  24   gross business volume in excess of the statutory standard.
  25         22.    At all material times during the three (3) years prior to the filing of
  26   this action, Defendants categorized all dancers/entertainers employed at XPosed
  27   as “independent contractors” and have failed and refused to pay wages or
  28   compensation to such dancers/entertainers. Plaintiffs were an individual
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                –6–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 7 of 44 Page ID #:149



   1   employee who engaged in commerce or in the production of goods for commerce
   2   as required by 29 USC §§ 206-207.
   3         23.    The true names, capacities or involvement, whether individual,
   4   corporate, governmental or associate, of the Defendants named herein as DOES 4
   5   through 100, inclusive are unknown to Plaintiffs who therefore sues said
   6   Defendants by such fictitious names. Plaintiffs pray for leave to amend this
   7   Complaint to show their true names and capacities when the same have been
   8   finally determined. Plaintiffs are informed and believe, and upon such information
   9   and belief alleges thereon, that each of the Defendants designated herein as DOE
  10   is negligently, intentionally, strictly liable or otherwise legally responsible in
  11   some manner for the events and happenings herein referred to, and negligently,
  12   strictly liable intentionally or otherwise caused injury and damages proximately
  13   thereby to Plaintiffs, as is hereinafter alleged.
  14         24.    Plaintiffs are informed and believe that, at all relevant times herein,
  15   Defendants engaged in the acts alleged herein and/or condoned, permitted,
  16   authorized, and/or ratified the conduct of its employees and agents, and other
  17   Defendants and are vicariously or strictly liable for the wrongful conduct of its
  18   employees and agents as alleged herein.
  19         25.    Plaintiffs are informed and believe, and on that basis allege that, each
  20   of the Defendants acted, in all respects pertinent to this action, as the agent or
  21   employee of each other, and carried out a joint scheme, business plan, or policy in
  22   all respect thereto and, therefore, the acts of each of these Defendants are legally
  23   attributable to the other Defendants, and that these Defendants, in all respects,
  24   acted as employer and/or joint employers of Plaintiffs in that each of them
  25   exercised control over her wage payments and control over her duties.
  26         26.    Plaintiffs are informed and believe, and on that basis allege that, at
  27   all relevant times, each and every Defendant has been the agent, employee,
  28   representative, servant, master, employer, owner, agent, joint venture, and alter
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                 –7–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 8 of 44 Page ID #:150



   1   ego of each of the other and each was acting within the course and scope of his or
   2   her ownership, agency, service, joint venture and employment.
   3          27.      At all times mentioned herein, each and every Defendant was the
   4   successor of the other and each assumes the responsibility for the acts and
   5   omissions of all other Defendants.
   6   IV.    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
   7                                (AGAINST ALL DEFENDANTS)
   8          A.       FACTUAL ALLEGATIONS
   9          28.      Defendants operate an adult-oriented entertainment facility located
  10   at 8229 Canoga Park Avenue, Canoga Park, California 91304. At all times
  11   mentioned herein, Defendants were “employer(s)” or “joint employer(s)” of
  12   Plaintiffs.
  13          29.      At all times during the four (4) years prior to the filing of the
  14   original Complaint in this action, Defendants categorized all dancers/entertainers
  15   employed by Defendants as “independent contractors” and have failed and
  16   refused to pay wages to such dancers.
  17          30.      At all times relevant to this action, Defendants exercised a great deal
  18   of operational and management control over the subject club, particularly in the
  19   areas of terms and conditions of employment applicable to dancers and
  20   entertainers.
  21          31.      Plaintiff AGERKOP was employed by Defendants from
  22   approximately 2011 through 2017. Plaintiff TOLBERT was employed by
  23   Defendants from approximately 2016 to 2019, as was plaintiff WALDRON-
  24   PARODI.
  25          32.      The primary duty of a dancer/entertainer is to dance and entertain
  26   customers, and give them a good experience. Specifically, a dancer/ entertainer
  27   performs stage and table dances, and entertains customers on an hourly basis.
  28   ///
                     FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                  DEMAND FOR JURY TRIAL
                                                   –8–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 9 of 44 Page ID #:151



   1          33.    Stated differently dancers/ entertainers dance on stage, perform table
   2   dances, and entertain customers in VIP rooms, all while nude or semi-nude.
   3          34.    Plaintiffs worked and performed at the adult-oriented entertainment
   4   facility multiple shifts per week. Plaintiffs were an integral part of Defendants’
   5   business which operated solely as an adult-oriented entertainment facility
   6   featuring nude or semi-nude female dancers/ entertainers.
   7          35.    Defendants did not pay dancers/ entertainers on an hourly basis.
   8          36.    Defendants exercised significant control over Plaintiffs during their
   9   shifts and would demand that Plaintiffs stay to 4:00 a.m. or 6:00 a.m. if they
  10   worked.
  11          37.    Defendants set prices for all VIP performances.
  12          38.    Defendants set the daily cover charge for customers to enter the
  13   facility and had complete control over which customers were allowed in the
  14   facility.
  15          39.    Defendants controlled music for Plaintiffs’ performances.
  16          40.    Defendants controlled the means and manner in which Plaintiffs
  17   could perform.
  18          41.    Defendants placed Plaintiffs on a schedule via their policies.
  19          42.    Defendants had the authority to suspend, fine, fire, or otherwise
  20   discipline entertainers for non-compliance with their rules regarding dancing.
  21          43.    Defendants actually suspended, fined, fired, or otherwise disciplined
  22   entertainers for non-compliance with their rules regarding dancing.
  23          44.    Although Defendant allowed dancers/entertainers to choose their
  24   own costumes, Defendants reserved the right to decide what a particular
  25   entertainer was allowed to wear on the premises. In order to comply with
  26   XPosed’s dress and appearance standards, Plaintiffs typically expended
  27   approximately one (1) hour of time each shift getting ready for work without
  28   being paid any wages for such time getting ready.
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                               –9–
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 10 of 44 Page ID #:152



   1           45.    Plaintiffs were compensated exclusively through tips from
   2    Defendants' customers. That is, Defendants did not pay Plaintiffs whatsoever for
   3    any hours worked at their establishment.
   4           46.    Defendants also required Plaintiffs to share her tips with Defendants
   5    and other non-service employees who do not customarily receive tips, including
   6    the managers, disc jockeys, and the bouncers.
   7           47.    Defendants are in violation of the FLSA’s tipped-employee
   8    compensation provision, 29 U.S.C. § 203(m), which requires employers to pay a
   9    tipped employee a minimum of $2.13 per hour. Defendants also violated 29
  10    U.S.C. § 203(m) when they failed to notify Plaintiffs about the tip credit
  11    allowance (including the amount to be credited) before the credit was utilized.
  12    That is, Defendants’ exotic dancers/entertainers were never made aware of how
  13    the tip credit allowance worked or what the amounts to be credited were.
  14    Furthermore, Defendants violated 29 U.S.C. § 203(m) because they did not allow
  15    Plaintiffs to retain all of her tips and instead required that she divide her tips
  16    amongst other employees who do not customarily and regularly receive tips.
  17    Because Defendants violated the tip-pool law, Defendants lose the right to take a
  18    credit toward minimum wage.
  19           48.    Defendants exercised significant control over Plaintiffs through
  20    written and unwritten policies and procedures. Defendants had visibly posted in
  21    the employees’ locker room the written employee rules for late arrivals and early
  22    leaves and the corresponding fees for which performers would be responsible.
  23           49.    XPosed provided and paid for all advertising and marketing efforts
  24    undertaken on behalf of XPosed.
  25           50.    XPosed paid for the building used by XPosed, maintenance of the
  26    facility, the sound system, stages, lights, beverage and inventory used at the
  27    facility.
  28    ///
                     FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                  DEMAND FOR JURY TRIAL
                                                 – 10 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 11 of 44 Page ID #:153



   1          51.    Defendants made all hiring decisions regarding wait staff, security,
   2    entertainers, managerial and all other employees on the premises.
   3          52.    XPosed’s opportunity for profit and loss far exceeded Plaintiffs’
   4    opportunity for profit and loss from work at XPosed.
   5          53.    Nude dancing is an integral part of XPosed’s operations. XPosed’s
   6    advertising and logo prominently displays nude dancing for its customers.
   7    XPosed is well known as a “strip club.”
   8          54.    XPosed needsdancers/ entertainers to successfully and profitably
   9    operate the XPosed business model.
  10          55.    The position of dancer/entertainer requires no managerial skill of
  11    others.
  12          56.    The position of dancer/entertainer requires little other skill or
  13    education, formal or otherwise.
  14          57.    The only requirements to become an entertainer at XPosed are
  15    “physical attributes” and the ability to dance seductively. Plaintiff did not have a
  16    formal interview but instead was glanced over “up and down” and participated in
  17    a brief audition by the manager before being offered an employment opportunity.
  18    The amount of skill required is more akin to an employment position than that of
  19    a typical independent contractor. Defendants do not require prior experience as
  20    an entertainer or any formal dance training as a job condition or prerequisite to
  21    employment. Defendants do not require the submission of an application or a
  22    resume as part of the hiring process. In fact, Plaintiffs have little or no formal
  23    dance training and experience before auditioning to dance at XPosed.
  24          58.    Defendants failed to maintain records of wages, fines, fees, tips and
  25    gratuities and/or service charges paid or received by dancers/entertainers.
  26          59.    Plaintiffs were not paid an hourly minimum wage or any hourly
  27    wage or salary despite being present at Defendants’ facility and required to work
  28    and entertain its customers at any time during an eight-plus (8+) hour work shift.
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                – 11 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 12 of 44 Page ID #:154



   1          60.    Plaintiffs were not paid overtime wages at one-and-a-half (1½) times
   2    the regular minimum wage rate for any hours worked despite being present at
   3    Defendants’ facility and required to work and entertain its customers for longer
   4    than eight (8) hours per shift.
   5          61.    Plaintiffs were not paid an hourly minimum wage for the typical one
   6    (1) hour of time expended prior to each shift to get ready for work, including
   7    applying makeup and hair, and to comply with Defendants’ dress and appearance
   8    standards. Plaintiff estimates that she spent approximately five hundred U.S.
   9    Dollars ($500.00) annually on makeup, hair-related expenses, and outfits.
  10          62.    Plaintiffs were not paid an hourly minimum wage for the time she
  11    was required to wait at XPosed until the premises and the parking lot were
  12    cleared of customers.
  13          63.    The FLSA Class Members had the same pay structure and were
  14    under the same controls as Plaintiffs.
  15          64.    Plaintiffs and FLSA Class Members would work over forty (40)
  16    hours in some weeks each worked for Defendants.
  17          65.    Defendants have never paid Plaintiffs and FLSA Class Members any
  18    amount as wages whatsoever, and have instead unlawfully required Plaintiffs and
  19    FLSA Class Members to pay them for the privilege of working.
  20          66.    The only source of monies received by Plaintiffs (and the class they
  21    seek to represent) relative to their employment with Defendants came in the form
  22    of gratuities received directly from customers, a portion of which Plaintiffs and
  23    the FLSA Class Members were required to pay to Defendants.
  24    ///
  25    ///
  26    ///
  27    ///
  28    ///
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                 – 12 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 13 of 44 Page ID #:155



   1            67.    Although Plaintiffs and FLSA Class Members are required to and do
   2    in fact frequently work more than forty (40) hours per workweek, they are not
   3    compensated at the FLSA mandated time-and-a-half rate for hours in excess of
   4    forty (40) per workweek. In fact, they receive no compensation whatsoever from
   5    Defendants and thus, Defendants violate the minimum wage requirement of
   6    FLSA. See 29 U.S.C. § 206.
   7            68.    Defendants' method of paying Plaintiffs in violation of the FLSA
   8    was willful and was not based on a good faith and reasonable belief that their
   9    conduct complied with the FLSA. Defendants misclassified Plaintiffs with the
  10    sole intent to avoid paying them in accordance to the FLSA; the fees and fines
  11    described herein constitute unlawful “kickbacks” to the employer within the
  12    meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and
  13    fees.
  14            69.    Plaintiffs and the FLSA Class Members who worked at XPosed
  15    performed precisely the same job duties - dancing and entertaining at XPosed.
  16            70.    Plaintiffs and the FLSA Class Members who worked at XPosed
  17    during the applicable limitations period(s) were subject to the same work rules
  18    established by the Defendants as identified above.
  19            71.    Plaintiffs and the FLSA Class Members at XPosed were subject to
  20    the terms and conditions of employment and the same degree of control,
  21    direction, supervision, promotion and investment imposed or performed by
  22    Defendants.
  23            72.    Plaintiffs and the FLSA Class Members at XPosed during the
  24    applicable limitations period(s) were subject to the same across-the-board,
  25    uniformly applied corporate policy mandated by Defendants.
  26            73.    Plaintiffs and the FLSA Class Members at XPosed, during the
  27    applicable limitations period, were subject to the same fees and fines imposed by
  28    Defendants.
                      FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                   DEMAND FOR JURY TRIAL
                                                – 13 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 14 of 44 Page ID #:156



   1             74.    As a result of Defendants’ across-the-board, standard operating
   2    procedure of mischaracterizing dancers/entertainers as “independent contractors”
   3    and their consequent failure to pay any wages or compensation whatsoever, it is a
   4    certainly that numerous other current and former dancers and entertainers who
   5    worked at XPosed during the applicable limitations period would elect to
   6    participate in this action if provided notice of same.
   7             75.    Upon information and belief, more than one hundred (100) dancers
   8    and entertainers have worked at XPosed during the three (3) to five (5) years
   9    prior to the filing of this action.
  10             76.    Plaintiffs are “similarly situated” to the 29 U.S.C. § 216(b) class of
  11    persons they seek to represent, and will adequately represent the interests of the
  12    class.
  13             77.    Plaintiffs have hired Counsel experienced in class actions and in
  14    collective actions under 29 U.S.C. § 216(b) who will adequately represent the
  15    class.
  16             78.    Defendants failed to keep records of tips, gratuities and/or service
  17    charges paid to Plaintiffs or any other dancer/entertainer and failed to maintain
  18    and furnish wage statements to Plaintiffs.
  19             79.    Federal law mandates that an employer is required to keep for three
  20    (3) years all payroll records and other records containing, among other things, the
  21    following information:
  22             a.     The time of day and day of week on which the employees’ work
  23                    week begins;
  24             b.     The regular hourly rate of pay for any workweek in which overtime
  25                    compensation is due under section 7(a) of the FLSA;
  26             c.     An explanation of the basis of pay by indicating the monetary
  27                    amount paid on a per hour, per day, per week, or other basis;
  28    ///
                       FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                    DEMAND FOR JURY TRIAL
                                                  – 14 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 15 of 44 Page ID #:157



   1            d.     The amount and nature of each payment which, pursuant to
   2                   section 7(e) of the FLSA, is excluded from the “regular rate”;
   3            e.     The hours worked each workday and total hours worked each
   4                   workweek;
   5            f.     The total daily or weekly straight time earnings or wages due for
   6                   hours worked during the workday or workweek, exclusive of
   7                   premium overtime compensation;
   8            g.     The total premium for overtime hours. This amount excludes the
   9                   straight-time earnings for overtime hours recorded under this section;
  10            h.     The total additions to or deductions from wages paid each pay period
  11                   including employee purchase orders or wage assignments;
  12            i.     The dates, amounts, and nature of the items which make up the total
  13                   additions and deductions;
  14            j.     The total wages paid each pay period; and
  15            k.     The date of payment and the pay period covered by payment.
  16    29 C.F.R. 516.2, 516.5.
  17            80.    Defendants have not complied with federal law and have failed to
  18    maintain such records with respect to Plaintiff sand the FLSA Class Members.
  19    Because Defendants’ records are inaccurate and/or inadequate, Plaintiffs and the
  20    FLSA Class Members can meet their burden under the FLSA by proving that
  21    they, in fact, performed work for which they were improperly compensated, and
  22    produce sufficient evidence to show the amount and extent of their work “as a
  23    matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens
  24    Pottery Co., 328 U.S. 680, 687 (1946). Plaintiffs seek to put Defendants on
  25    notice that they intends to rely on Anderson to provide the extent of their unpaid
  26    work.
  27    ///
  28    ///
                      FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                   DEMAND FOR JURY TRIAL
                                                   – 15 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 16 of 44 Page ID #:158



   1          B.     INDIVIDUAL LIABILITY UNDER THE FAIR LABOR STANDARDS ACT
   2          81.    In Boucher v. Shaw, 572 F.3d 1087 (9th Cir. 2009), the U.S. Court
   3    of Appeals for the Ninth Circuit held that individuals can be liable for FLSA
   4    violations under an expansive interpretation of “employer.” Id. at 1088. The
   5    FLSA defines “employer” as “any person acting directly or indirectly in the
   6    interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The
   7    Ninth Circuit stated that the definition of “employer” under FLSA is not limited
   8    by the common law concept of “employer” but “is to be given an expansive
   9    interpretation in order to effectuate the FLSA’s broad remedial purposes.”
  10          82.    Where an individual exercises “control over the nature and structure
  11    of the employment relationship,” or “economic control” over the relationship,
  12    that individual is an employer within the meaning of the FLSA, and is subject to
  13    liability. Lambert v. Ackerley,180 F.3d 997 (9th Cir. 1999). The Ninth Circuit
  14    highlighted factors related to “economic control,” which included ownership
  15    interest, operational control of significant aspects of the day-to-day functions, the
  16    power to hire and fire employees, determine salaries, and the responsibility to
  17    maintain employment records.
  18          83.    Barnes is individually liable for failing to pay Plaintiffs their wages.
  19    The actual identities of DOE Managers 1-3 and DOES 4 through 100 are
  20    unknown at this time.
  21    V.     COLLECTIVE ACTION ALLEGATIONS
  22          84.    Plaintiffs hereby incorporate by reference and re-allege each and
  23    every allegation set forth in each and every preceding paragraph as though fully
  24    set forth herein.
  25          85.    Plaintiffs brings this action as an FLSA collective action pursuant to
  26    29 U.S.C. § 216(b) on behalf of all persons who were or are employed by
  27    Defendants as exotic dancers/entertainers at any time during the three (3) years
  28    prior to the commencement of this action to present.
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                – 16 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 17 of 44 Page ID #:159



   1          86.    Plaintiffs have actual knowledge that the FLSA Class Members have
   2    also been denied overtime pay for hours worked over forty (40) hours per
   3    workweek and have been denied pay at the federally mandated minimum wage
   4    rate. That is, Plaintiffs worked with other dancers at XPosed. As such, they have
   5    firsthand personal knowledge of the same pay violations throughout Defendants’
   6    club. Furthermore, other exotic dancers/entertainers at Defendants’ club XPosed
   7    have shared with them similar pay violation experiences as those described in
   8    this Complaint.
   9          87.    Other employees similarly situated to the Plaintiffs work or have
  10    worked at XPosed but were not paid overtime at the rate of one and one-half
  11    (1½) their regular rate when those hours exceeded forty (40) hours per
  12    workweek. Furthermore, these same employees were denied pay at the federally
  13    mandated minimum wage rate.
  14          88.    Although Defendants permitted and/or required the FLSA Class
  15    Members to work in excess of forty (40) hours per workweek, Defendants have
  16    denied them full compensation for their hours worked over forty (40).
  17    Defendants have also denied them full compensation at the federally mandated
  18    minimum wage rate.
  19          89.    FLSA Class Members perform or have performed the same or
  20    similar work as the Plaintiffs.
  21          90.    FLSA Class Members regularly work or have worked in excess of
  22    forty (40) hours during a workweek.
  23          91.    FLSA Class Members regularly work or have worked and did not
  24    receive minimum wage.
  25          92.    FLSA Class Members are not exempt from receiving overtime
  26    and/or pay at the federally mandated minimum wage rate under the FLSA.
  27    ///
  28    ///
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                              – 17 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 18 of 44 Page ID #:160



   1          93.    As such, FLSA Class Members are similar to Plaintiffs in terms of
   2    job duties, pay structure, misclassification as independent contractors and/or the
   3    denial of overtime and minimum wage.
   4          94.    Defendants’ failure to pay overtime compensation and hours worked
   5    at the minimum wage rate required by the FLSA results from generally
   6    applicable policies or practices, and does not depend on the personal
   7    circumstances of the FLSA Class Members.
   8          95.    The experiences of the Plaintiffs, with respect to her pay, are typical
   9    of the experiences of the FLSA Class Members.
  10          96.    The specific job titles or precise job responsibilities of each FLSA
  11    Class Member does not prevent collective treatment.
  12          97.    All FLSA Class Members, irrespective of their particular job
  13    requirements, are entitled to overtime compensation for hours worked in excess
  14    of forty (40) during a workweek.
  15          98.    All FLSA Class Members, irrespective of their particular job
  16    requirements, are entitled to compensation for hours worked at the federally
  17    mandated minimum wage rate.
  18          99.    Although the exact number of damages may vary among FLSA
  19    Class Members, the damages for the FLSA Class Members can be easily
  20    calculated by a simple formula. The claims of all FLSA Class Members arise
  21    from a common nucleus of facts. Liability is based on a systematic course of
  22    wrongful conduct by the Defendants that caused harm to all FLSA Class
  23    Members.
  24    ///
  25    ///
  26    ///
  27    ///
  28    ///
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                               – 18 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 19 of 44 Page ID #:161



   1          100. As such, Plaintiffs brings their FLSA claims as a collective action on
   2    behalf of the following class:
   3                 All of Defendants’ current and former exotic
   4                 dancers/entertainers who worked at the XPosed
   5                 located in Canoga Park, California at any time
   6                 starting three (3) years before the original Complaint
   7                 (Dkt. 1) was filed.
   8    VI.    CAUSES OF ACTION
   9                              FIRST CAUSE OF ACTION
  10     FAILURE TO PAY MINIMUM WAGE PURSUANT TO THE FLSA, 29 U.S.C. § 206
  11               (By Plaintiffs Individually and on Behalf of the Collective
  12                                 Against All Defendants)
  13          101. Plaintiffs hereby incorporate by reference and re-allege each and
  14    every allegation set forth in each and every preceding paragraph as though fully
  15    set forth herein.
  16          102. Defendants are engaged in “commerce” and/or in the production of
  17    “goods” for “commerce” as those terms are defined in the FLSA.
  18          103. Defendants operate an enterprise engaged in commerce within the
  19    meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  20    in commerce, and because its annual gross volume of sales made is more than
  21    five hundred thousand U.S. Dollars ($500,000).
  22          104. Defendants failed to pay Plaintiffs the minimum wage in violation of
  23    29 U.S.C. § 206.
  24          105. Based upon the conduct alleged herein, Defendants knowingly,
  25    intentionally and willfully violated the FLSA by not paying Plaintiffs the
  26    minimum wage under the FLSA.
  27          106. Throughout the relevant period of this lawsuit, there is no evidence
  28    that Defendants’ conduct that gave rise to this action was in good faith and based
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 19 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 20 of 44 Page ID #:162



   1    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
   2    after they learned that their misclassification scheme and compensation policies
   3    were illegal.
   4          107. Due to Defendants’ FLSA violations, Plaintiffs are entitled to
   5    recover from Defendants, minimum wage compensation and an equal amount in
   6    the form of liquidated damages, as well as reasonable attorneys’ fees and costs of
   7    the action, including interest, pursuant to 29 U.S.C. § 216(b).
   8                             SECOND CAUSE OF ACTION
   9    FAILURE TO PAY OVERTIME WAGES PURSUANT TO THE FLSA, 29 U.S.C. § 207
  10               (By Plaintiffs Individually and on Behalf of the Collective
  11                                 Against All Defendants)
  12          108. Plaintiffs hereby incorporate by reference and re-allege each and
  13    every allegation set forth in each and every preceding paragraph as though fully
  14    set forth herein.
  15          109. Each Defendant is an “employer” or “joint employer” of Plaintiffs
  16    within the meaning of the FLSA, 29 U.S.C. § 203(d).
  17          110. Defendants are engaged in “commerce” and/or in the production of
  18    “goods” for “commerce” as those terms are defined in the FLSA.
  19          111. Defendants operate an enterprise engaged in commerce within the
  20    meaning of the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  21    in commerce, and because its annual gross volume of sales made is more than five
  22    hundred thousand U.S. Dollars ($500,000.00).
  23          112. Defendants failed to pay Plaintiffs the applicable overtime wage for
  24    each hour in excess of forty (40) during each workweek in which she worked in
  25    violation of 29 U.S.C. § 207.
  26          113. Based upon the conduct alleged herein, Defendants knowingly,
  27    intentionally and willfully violated the FLSA by not paying Plaintiffs the
  28    overtime wage required under the FLSA.
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 20 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 21 of 44 Page ID #:163



   1            114. Throughout the relevant period of this lawsuit, there is no evidence
   2    that Defendants’ conduct that gave rise to this action was in good faith and based
   3    on reasonable grounds. In fact, Defendants continued to violate the FLSA long
   4    after they learned that their misclassification scheme and compensation policies
   5    were unlawful.
   6            115. Due to Defendants’ FLSA violations, Plaintiffs are entitled to
   7    recover from Defendants, overtime wage compensation and an equal amount in
   8    the form of liquidated damages, as well as reasonable attorneys’ fees and costs of
   9    the action, including interest, pursuant to 29 U.S.C. § 216(b).
  10                              THIRD CAUSE OF ACTION
  11          UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203
  12                (By Plaintiffs Individually and on Behalf of the Collective
  13                                 Against All Defendants)
  14            116. Plaintiffs hereby incorporate by reference and re-allege each and
  15    every allegation set forth in each and every preceding paragraph as though fully
  16    set forth herein.
  17            117. Plaintiffs customarily and regularly received more than thirty U.S.
  18    Dollars ($30.00) a month in tips and therefore is a tipped employee as defined in
  19    the FLSA, 29 U.S.C. § 203(t), see also 29 C.F.R. § 531.50.
  20            118. At all relevant times, each Defendant is an “employer” or joint
  21    employer of Plaintiffs within the meaning of the FLSA, 29 U.S.C. § 203(d).
  22            119. Defendants are engaged in “commerce” and/or in the production of
  23    “goods” for “commerce” as those terms are defined in the FLSA.
  24            120. Defendants operate an enterprise engaged in commerce within the
  25    meaning for the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged
  26    in commerce, and because its annual gross volume of sales made is more than five
  27    hundred thousand U.S. Dollars ($500,000).
  28    ///
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                               – 21 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 22 of 44 Page ID #:164



   1          121. Under TIPA:
   2                 [a]n employer may not keep tips received by its
                     employees for any purpose including allowing managers
   3                 or supervisors to keep any portion of employees’ tips,
                     regardless of whether or not it takes a tip credit.
   4
   5          29 U.S.C. § 203.

   6          122. Defendants kept a portion of tips paid to Plaintiffs by Defendants’
   7    customers in the form of fees, fines, mandatory charges and other payments to
   8    management, house moms, disc jockeys, and floor men in violation of TIPA.
   9          123. Defendants required Plaintiffs to participate in an illegal tip pool,
  10    which included employees who do not customarily and regularly receive tips, and
  11    do not have more than a de minimis, if any, interaction with customers leaving the
  12    tips (such as the Club DJs, security, and management). See U.S. Dep’t of Labor,
  13    Wage and Hour Division, “Fact Sheet # 15: Tipped employees under the Fair
  14    Labor Standards Act (FLSA).”
  15          124. The contribution the Defendants required Plaintiffs to make after
  16    each shift was arbitrary and capricious and the distribution was not agreed to by
  17    Plaintiffs and other dancers; but rather, was imposed upon Plaintiffs and other
  18    dancers.
  19          125. By requiring Plaintiffs to pool their tips with club management,
  20    including the individual Defendants named herein, Defendants “retained” a
  21    portion of the tips received by Plaintiffs in violation of the FLSA.
  22          126. Defendants did not make any effort, let alone a “good faith” effort, to
  23    comply with the FLSA as it relates to compensation owed to Plaintiffs.
  24          127. At the time of their illegal conduct, Defendants knew or showed
  25    reckless disregard that the tip-pool which they required Plaintiffs to contribute
  26    included non-tipped employees and, therefore, was statutorily illegal. In spite of
  27    this, Defendants willfully failed and refused to pay Plaintiffs the proper amount of
  28    the tips to which they was entitled.
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 22 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 23 of 44 Page ID #:165



   1             128. Defendants’ willful failure and refusal to pay Plaintiffs the tips they
   2    earned violates the FLSA.
   3             129. Defendants kept a portion of tips paid to Plaintiffs by Defendants’
   4    customers in the form of fees, fines, mandatory charges and other payments to
   5    management, house moms, disc jockeys, and door men in violation of TIPA.
   6             130. As a result of the acts and omissions of the Defendants as alleged
   7    herein, and pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiffs are entitled to
   8    damages in the form of all misappropriated tips, plus interest; as liquated
   9    damages, an amount equal to all misappropriated tips, mandatory attorneys’ fees,
  10    costs, and expenses.
  11                               FOURTH CAUSE OF ACTION
  12          FAILURE TO PAY MINIMUM WAGE UNDER CAL. LAB. CODE §§ 1194 & 1197
  13                     (By Plaintiffs Individually Against All Defendants)
  14             131. Plaintiffs hereby incorporate by reference and re-allege each and
  15    every allegation set forth in each and every preceding paragraph as though fully
  16    set forth herein.
  17             132. Plaintiffs allege, on the basis of information and belief, that
  18    Defendants, from the time the applicable statute of limitations begins to the
  19    present time, have engaged in the regular practice of requiring or permitting
  20    Plaintiffs to work without paying her the legal minimum wage at all times.
  21             133. Section 2(K) of IWC Wage Order 5 and section 5(H) of IWC Wage
  22    Order 10 define “hours worked” as “the time during which an employee is subject
  23    to the control of the employer, [which] includes all the time the employee is
  24    suffered or permitted to work, whether or not required to do so.” An employer
  25    must pay its employees for all “hours worked.”
  26             134. Defendants did not pay wages for any of the time that they controlled
  27    Plaintiffs and/or permitted them to work.
  28    ///
                     FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                  DEMAND FOR JURY TRIAL
                                                  – 23 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 24 of 44 Page ID #:166



   1          135. Plaintiffs are not exempt from the minimum wage requirements
   2    under California law.
   3          136. Defendants failed to accurately pay Plaintiffs the required legal
   4    minimum wage and compensation for all hours worked, in violation of Cal. Lab.
   5    Code §§ 204, 210, 216, 558, 1194, 1194.12, 1197 and applicable IWC Wage
   6    Order(s).
   7          137. Defendants, and each of them, individually or by and through their
   8    respective officers, directors and managing agents, ordered, authorized, approved
   9    or ratified the conduct herein alleged with the intent to deprive Plaintiffs
  10    compensation and benefits to which she is, and was, entitled under California law,
  11    so as to increase Defendants’ profits at the expense of the health and welfare of
  12    their employees, contrary to public policy and clear statutory obligations.
  13          138. As a result of the actions of Defendants in failing and refusing to pay
  14    the minimum wages required by law, Plaintiffs were damaged by not receiving
  15    compensation which she should have received, but did not receive. Plaintiffs are
  16    therefore entitled to compensation in an amount to be proven at trial for unpaid
  17    wages, pre-judgment interest, penalties, attorneys’ fees and costs pursuant to Cal.
  18    Lab. Code § 1194 and other applicable statutes.
  19                               FIFTH CAUSE OF ACTION
  20                  FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF
  21                            CAL. LAB. CODE §§ 510, 1194, & 1197
  22                   (By Plaintiffs Individually Against All Defendants)
  23          139. Plaintiffs hereby incorporate by reference and re-allege each and
  24    every allegation set forth in each and every preceding paragraph as though fully
  25    set forth herein.
  26          140. At all relevant times, Plaintiffs have been a non-exempt employee of
  27    Defendants and is entitled to the full protections of the California Labor Code and
  28    of the applicable IWC Wage Order(s).
                    FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                 DEMAND FOR JURY TRIAL
                                                – 24 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 25 of 44 Page ID #:167



   1          141. Cal. Lab. Code § 1198 makes it unlawful for an employer to employ
   2    any person under conditions of employment that violate the Wage Order.
   3          142. Section 2(K) of IWC Wage Order 5 and section 2(H) of IWC Wage
   4    Order 10 define “hours worked” as “the time during which an employee is subject
   5    to the control of the employer, [which] includes all the time the employee is
   6    suffered or permitted to work, whether or not required to do so.” An employer
   7    must pay its employees for all “hours worked.”
   8          143. Cal. Lab. Code §§ 510 and 1194, and Section 3 of the Wage Orders,
   9    require employers to pay overtime wages to their non-exempt employees at no
  10    less than one and one-half (1 ½) times their regular rates of pay for all hours
  11    worked in excess of eight (8) hours in one workday, all hours worked in excess of
  12    forty (40) hours in one workweek, and for the first eight (8) hours worked on a
  13    seventh consecutive workday.
  14          144. Cal. Lab. Code §§ 510 and 1194, and Section 3 of the Wage Orders,
  15    also require employers to pay overtime wages to their non-exempt employees at
  16    no less than two (2) times their regular rates of pay for all hours worked in excess
  17    of twelve (12) hours in one workday, and for all hours worked in excess of eight
  18    (8) hours on a seventh consecutive workday.
  19          145. At relevant times during their employment, Defendants failed to pay
  20    Plaintiffs overtime wages for overtime hours worked.
  21          146. Pursuant to Cal. Lab. Code § 1194, Plaintiffs seek recovery of all
  22    unpaid overtime wages, interest thereon, costs of suit, and reasonable attorneys’
  23    fees, all in amounts subject to proof.
  24    ///
  25    ///
  26    ///
  27    ///
  28    ///
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                 – 25 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 26 of 44 Page ID #:168



   1                              SIXTH CAUSE OF ACTION
   2                  FAILURE TO FURNISH ACCURATE WAGE STATEMENTS,
   3                             CAL. LAB. CODE §§ 226, ET. SEQ.
   4                   (By Plaintiffs Individually Against All Defendants)
   5          147. Plaintiffs hereby incorporate by reference and re-allege each and
   6    every allegation set forth in each and every preceding paragraph as though fully
   7    set forth herein.
   8          148. Cal. Lab Code § 226(a) mandates that “[e]very employer shall,
   9    semimonthly or at the time of each payment of wages, furnish each of his or her
  10    employees, either as a detachable part of the check, draft, or voucher paying the
  11    employee’s wages, or separately when wages are paid by personal check or cash,
  12    an accurate itemized statement in writing showing (1) gross wages earned, (2)
  13    total hours worked by the employee, except for any employee whose
  14    compensation is solely based on a salary and who is exempt from payment of
  15    overtime under subdivision (a) of Section 515 or any applicable order of the
  16    Industrial Welfare Commission, (3) the number of piece-rate units earned and any
  17    applicable piece rate if the employee is paid on a piece-rate basis, (4) all
  18    deductions, provided that all deductions made on written orders of the employee
  19    may be aggregated and shown as one item, (5) net wages earned, (6) the inclusive
  20    dates of the period for which the employee is paid, (7) the name of the employee
  21    and only the last four digits of his or her social security number or an employee
  22    identification number other than a social security number, (8) the name and
  23    address of the legal entity that is the employer and, if the employer is a farm labor
  24    contractor, as defined in subdivision (b) of Section 1682, the name and address of
  25    the legal entity that secured the services of the employer, and (9) all applicable
  26    hourly rates in effect during the pay period and the corresponding number of
  27    hours worked at each hourly rate by the employee and, beginning July 1, 2013, if
  28    the employer is a temporary services employer as defined in Section 201.3, the
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                – 26 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 27 of 44 Page ID #:169



   1    rate of pay and the total hours worked for each temporary services assignment.”
   2    (Emphasis added.)
   3          149. Pursuant to Cal. Lab. Code § 226(e)(2)(B), “an employee is deemed
   4    to suffer injury for purposes of this subdivision if the employer fails to provide
   5    accurate and complete information as required by any one or more of items”
   6    identified above.
   7          150. As alleged in Plaintiffs’ causes of action, Defendants, and each of
   8    them, regularly failed to compensate Plaintiffs for all of their overtime hours
   9    worked, as well as for her missed meal and rest breaks.
  10          151. Furthermore, Defendants did not regularly furnished wage statements
  11    that identified the inclusive dates for that wage statement, in violation of Cal. Lab.
  12    Code §§ 226, et seq.
  13          152. Pursuant to Cal. Lab. Code § 226, Plaintiffs seek damages, costs of
  14    suit, and reasonable attorneys’ fees in an amount to be proven at the time of trial.
  15                            SEVENTH CAUSE OF ACTION
  16                 WAITING TIME PENALTIES, CAL. LAB. CODE §§ 201-203
  17                   (By Plaintiffs Individually Against All Defendants)
  18          153. Plaintiffs hereby incorporate by reference and re-allege each and
  19    every allegation set forth in each and every preceding paragraph as though fully
  20    set forth herein.
  21          154. At all times relevant herein, Defendants were required to pay their
  22    employees all wages owed in a timely fashion during and at the end of their
  23    employment, pursuant to Cal. Lab. Code §§ 201–203.
  24          155. As a pattern and practice, Defendants regularly failed to pay
  25    Plaintiffs their final wages pursuant to Cal. Lab. Code §§ 201–203, and
  26    accordingly owe waiting time penalties pursuant to Cal. Lab. Code § 203.
  27    ///
  28    ///
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                – 27 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 28 of 44 Page ID #:170



   1           156. The conduct of Defendants and their agents and managerial
   2    employees as described herein was willful, and in violation of the rights of
   3    Plaintiff.
   4           157. Plaintiffs are informed and believe, and on that basis allege, that
   5    Defendants’ willful failure to pay wages due and owed to them upon separation
   6    from employment results in a continued payment of wages up to thirty (30) days
   7    from the time the wages were due. Therefore, Plaintiffs are entitled to
   8    compensation pursuant to Cal. Lab. Code § 203.
   9                              EIGHTH CAUSE OF ACTION
  10                 FAILURE TO INDEMNIFY BUSINESS EXPENSES IN VIOLATION OF
  11                                    CAL. LAB. CODE § 2802
  12                     (By Plaintiffs Individually Against All Defendants)
  13           158. Plaintiffs hereby incorporate by reference and re-allege each and
  14    every allegation set forth in each and every preceding paragraph as though fully
  15    set forth herein.
  16           159. Cal. Lab. Code § 2802 requires employers, including Defendants, to
  17    indemnify employees for all necessary expenditures incurred by the employee in
  18    performing her job.
  19           160. As alleged herein, Defendants required Plaintiffs, as a condition of
  20    their employment, pay a daily “house fee” of thirty U.S. Dollars ($30) to forty
  21    U.S. Dollars ($40) in order to fulfill Plaintiffs’ job duties.
  22           161. As alleged herein, Defendants required Plaintiffs, as a condition of
  23    her employment, pay “late fees” and “leave early fees” and any balances from
  24    previous shifts in order to fulfill Plaintiffs’ job duties.
  25           162. Such expenditures by Plaintiffs are incurred in direct consequence of
  26    the discharge of Plaintiffs’ job duties.
  27    ///
  28    ///
                      FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                   DEMAND FOR JURY TRIAL
                                                   – 28 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 29 of 44 Page ID #:171



   1           163. As a direct and proximate result of Defendants’ failure to reimburse
   2    Plaintiff for these necessary expenditures, Plaintiffs have been injured in an
   3    amount to be proved at trial.
   4           164. Plaintiffs are, therefore, entitled to recover reimbursement for these
   5    necessary expenditures, and also to recover costs, interest, and attorneys’ fees as
   6    provided by California law.
   7                               NINTH CAUSE OF ACTION
   8          COMPULSION AND COERCION TO PATRONIZE EMPLOYER AND/OR OTHER
   9                        PERSONS IN VIOLATION OF CAL. LAB. CODE §450
  10                   (By Plaintiffs Individually Against All Defendants)
  11           165. Plaintiffs hereby incorporate by reference and re-allege each and
  12    every allegation set forth in each and every preceding paragraph as though fully
  13    set forth herein.
  14           166. Cal. Lab. Code § 450 provides that no employer “may compel or
  15    coerce any employee, or applicant for employment, to patronize his or her
  16    employer, or any other person, in the purchase of anything of value.”
  17           167. As alleged herein, Defendants required Plaintiffs to purchase various
  18    fees such as the “house fee,” the “late fee,” and the “leave early fee” from
  19    Defendants and/or other specific persons.
  20           168. As a direct and proximate result of Defendants’ requirement that
  21    Plaintiffs purchase anything of value, including the “house fee,” the “late fee,”
  22    and the “leave early fee” from Defendants and/or other specific persons, Plaintiffs
  23    have been injured in an amount to be proved at trial.
  24           169. By requiring Plaintiffs to purchase said fees to do their job,
  25    Defendants compelled and coerced Plaintiffs to patronize XPosed.
  26           170. Plaintiffs are, therefore, entitled to recover damages, and also to
  27    recover costs, interest, and attorney’s fees as provided by California law.
  28    ///
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 29 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 30 of 44 Page ID #:172



   1                              TENTH CAUSE OF ACTION
   2                         UNFAIR COMPETITION IN VIOLATION OF
   3                        CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
   4               (By Plaintiffs Individually and on Behalf of the Collective
   5                                 Against All Defendants)
   6          171. Plaintiffs hereby incorporate by reference and re-allege each and
   7    every allegation set forth in each and every preceding paragraph as though fully
   8    set forth herein.
   9          172. Cal. Bus. & Prof. Code § 17200 defines “unfair competition” to
  10    include any unlawful business practice.
  11          173. Cal. Bus. & Prof. Code §17204 allows a person who has lost money
  12    or property as a result of unfair competition to bring an action for restitution of
  13    money or property acquired from him or her by means of unfair competition.
  14          174. The FLSA prohibits employers to divert any part of an employee’s
  15    wages and overtime wages, including tips and gratuity, to itself.
  16          175. In violation of these requirements, as set forth above, Defendants
  17    violated 29 U.S.C. § 203 by forcing Plaintiffs and the FLSA Class Members to
  18    participate in an invalid tip-pool with employees who typically do not receive
  19    tips. Additionally, Defendants forced Plaintiff sto use portions of their tip wages
  20    to pay Defendants, managers as well as “house fees” and other fees and fines.
  21          176. In violation of these requirements, as set forth above, Defendants
  22    violated 29 U.S.C. § 206 and 29 U.S.C. § 207 by failing to pay Plaintiffs and the
  23    FLSA Class Members minimum wages and overtime wages.
  24          177. Furthermore, Defendants’ practice of failing to pay tipped
  25    employees pursuant to 29 U.S.C. § 203(m), violates the FLSA’s minimum wage
  26    provision. See 29 U.S.C. § 206. The forcing of tips by dancers to other employees
  27    such as managers and DJs violates29 C.F.R. § 531.5 which “prohibits an
  28    arrangement that tends to shift part of the employer’s business expense to the
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                                – 30 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 31 of 44 Page ID #:173



   1    employees.” Ramos- Barrientos, 661 F.3d 587, 594–95 (11th Cir. 2011). A
   2    required tip to the DJ or a House Mom each time Plaintiffs worked functioned as
   3    a subsidy to Defendants. Defendants had to pay the DJ and/or a House Mom less
   4    because they were being tipped by the entertainers.
   5          178. Defendants’ practice of forcing dancers to pay house fees is an
   6    illegal kickback in violation of 29 C.F.R. § 531.5.
   7          179. As a result of Defendants’ above-alleged unlawful business practices,
   8    Plaintiffs and the FLSA Class Members have lost monies and property by means
   9    of unfair competition.
  10          180. At all relevant times during her employment, Plaintiffs were non-
  11    exempt employees of Defendants and was thus entitled to the full benefits and
  12    working protections of the Cal. Lab. Code and the applicable Wage Order(s).
  13          181. Cal. Lab. Code §§ 226, 201-203, 450, 510, 1194, 1197, and 2802 and
  14    Section 3 of the Wage Orders, require employers to furnish accurate wage
  15    statements, comply with waiting time regulations, to prohibit the compelled
  16    patronization of the employer, pay overtime wages, pay minimum wages and
  17    indemnify business expenses to their non-exempt employees.
  18          182. In violation of these requirements, as set forth above, Defendants
  19    failed to furnish accurate wage statements to Plaintiffs.
  20          183. In violation of these requirements, as set forth above, Defendants
  21    failed to comply with waiting time regulations.
  22          184. In violation of these requirements, as set forth above, Defendants
  23    compelled Plaintiffs to patronize XPosed.
  24          185. In violation of these requirements, as set forth above, Defendants
  25    failed to pay Plaintiffs overtime wages for hours that they worked.
  26          186. In violation of these requirements, as set forth above, Defendants
  27    failed to pay Plaintiff minimum wages for the hours that they worked.
  28    ///
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 31 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 32 of 44 Page ID #:174



   1          187. In violation of these requirements, as set forth above, Defendants
   2    failed to indemnify business expenses to Plaintiffs.
   3          188. As a result of Defendants’ above-alleged unlawful business practices,
   4    Plaintiffs have lost monies and property by means of unfair competition.
   5          189. Pursuant to Cal. Bus. & Prof. Code § 17204, Plaintiffs seek an order
   6    of restitution for all monies and property that Defendants have acquired from
   7    them by means of unfair competition from the forced tip pooling.
   8          190. Plaintiffs are seeking minimum wages, overtime wages, accurate
   9    wage statements, waiting time penalties, indemnification of business expenses
  10    and patronization of employer claims under this cause of action.
  11                           ELEVENTH CAUSE OF ACTION
  12                        ILLEGAL KICKBACKS, 29 C.F.R. § 531.35
  13                (By Plaintiff Individually and on Behalf of the Collective
  14                                 Against All Defendants)
  15          191. Plaintiffs hereby incorporate by reference and re-allege each and
  16    every allegation set forth in each and every preceding paragraph as though fully
  17    set forth herein.
  18          192. Defendants required Plaintiffs to pay monetary fees to Defendants
  19    and other XPosed employees who did not work in positions that are customarily
  20    and regularly tipped, in violation of 29 U.S.C. § 203(m).
  21          193. Defendants’ requirement that Plaintiffs pay fees to Defendants and
  22    other XPosed employees violated the “free and clear” requirement of 29 C.F.R. §
  23    531.35.
  24          194. Because Defendants violated the “free and clear” requirement of 29
  25    C.F.R. § 531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-
  26    credit provision with respect to Plaintiffs’ wages.
  27    ///
  28    ///
                   FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL
                                               – 32 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 33 of 44 Page ID #:175



   1          195. Because Defendants violated the “free and clear” requirement of 29
   2    C.F.R. § 531.35, all monetary fees imposed on Plaintiffs are classified as illegal
   3    kickbacks.
   4          196. Plaintiffs are entitled to recover from Defendants all fees that
   5    Defendants required Plaintiff to pay in order to work at XPosed, involving but
   6    not limited to house fees.
   7                             TWELTH CAUSE OF ACTION
   8                           FORCED TIPPING, 29 C.F.R. § 531.35
   9                 (By Plaintiff Individually and on Behalf of the Collective
  10                                 Against All Defendants)
  11          197. Plaintiffs hereby incorporate by reference and re-allege each and
  12    every allegation set forth in each and every preceding paragraph as though fully
  13    set forth herein.
  14          198. Defendants required Plaintiffs to pay monetary fees to other XPosed
  15    employees who did not work in positions that are customarily and regularly
  16    tipped, in violation of 29 U.S.C. § 203(m).
  17          199. Defendants’ requirement that Plaintiffs pay fees to other XPosed
  18    employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.
  19          200. Because Defendants violated the “free and clear” requirement of 29
  20    C.F.R. § 531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-
  21    credit provision with respect to Plaintiffs’ wages.
  22          201. Plaintiffs are entitled to recover from Defendants all fees that
  23    Defendants required Plaintiff to pay other employees in order to work at XPosed,
  24    involving but not limited to forced tip sharing.
  25    ///
  26    ///
  27    ///
  28    ///
                     FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                                  DEMAND FOR JURY TRIAL
                                               – 33 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 34 of 44 Page ID #:176



   1                                PRAYER FOR RELIEF
   2          WHEREFORE, Plaintiffs request of this Court the following relief:
   3                1.   For compensatory damages according to proof at trial of at least
   4                     $100,000 for jurisdictional purposes for each of the Plaintiffs;
   5                2.   For special damages according to proof at trial;
   6                3.   For restitution of unpaid monies;
   7                4.   For attorneys’ fees;
   8                5.   For costs of suit incurred herein;
   9                6.   For statutory penalties;
  10                7.   For civil penalties;
  11                8.   For pre-judgment interest;
  12                9.   For post-judgement interest;
  13                10. For general damages in an amount to be proven at trial;
  14                11. For declaratory relief;
  15                12. For injunctive relief; and
  16                13. For such other and further relief as the tribunal may deem just
  17                     and proper.
  18
  19    Dated: February 14, 2020                         KRISTENSEN LLP
  20
                                                         /s/ John P. Kristensen
  21                                                     John P. Kristensen
                                                         Jesenia A. Martinez
  22
                                                         Jacob J. Ventura
  23                                                     Attorneys for Plaintiff
  24
  25
  26
  27
  28
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL
                                                – 34 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 35 of 44 Page ID #:177



   1                             DEMAND FOR JURY TRIAL
   2          Plaintiffs hereby demand a trial by jury for all such triable claims.
   3
        Dated: February 14, 2020                         KRISTENSEN LLP
   4
   5                                                     /s/ John P. Kristensen
                                                         John P. Kristensen
   6                                                     Jesenia A. Martinez
   7                                                     Jacob J. Ventura
                                                         Attorneys for Plaintiff
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                  FIRST AMENDED COLLECTIVE COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL
                                               – 35 –
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 36 of 44 Page ID #:178




                      EXHIBIT
                        -1-
DocuSign Envelope ID: 951A3ACA-1C73-4471-A550-CA525CF724DA
        Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 37 of 44 Page ID #:179
                                                                                           John P. Kristensen
                                                                                          Jesenia A. Martinez
                                                                                             Jacob J. Ventura




                                           CONSENT FORM FOR WAGE CLAIM

            Printed Name: Steffanie Agerkop


            1.        I consent and agree to be represented by Kristensen LLP and Hughes
            Ellzey, LLP and to pursue my claims of unpaid overtime and/or minimum wage
            through the lawsuit filed against my employer under the Fair Labor Standards Act
            and/or applicable state laws.



            2.        I intend to pursue my claim individually, unless and until the court certifies
            this case as a collective or class action. I agree to serve as the class
            representative if the court approves. If someone else serves as the class
            representative, then I designate the class representatives as my agents to make
            decisions on my behalf concerning the litigation, the method and manner of
            conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this
            lawsuit.



            3.       If my consent form is stricken or if I am for any reason not allowed to
            participate in this case, I authorize Plaintiffs’ counsel to use this Consent Form to
            re-file my claims in a separate or related action against my employer.
                                                                         12/4/2019
            (Signature) __________________________ (Date Signed) _____________________
                        Steffanie Agerkop




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 38 of 44 Page ID #:180




                      EXHIBIT
                        -2-
DocuSign Envelope ID: 79F0E5FE-56C3-4817-9F0D-ACD0F40FA26C
        Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 39 of 44 Page ID #:181
                                                                                           John P. Kristensen
                                                                                          Jesenia A. Martinez
                                                                                             Jacob J. Ventura




                                           CONSENT FORM FOR WAGE CLAIM

            Printed Name: Tequilla Tolbert

             JANE DOE, aka Athena vs SISYPHIAN, LLC dba XPOSED GENTLEMAN’S CLUB, a
                 California Limited Liability Company; BRAD BARNES, an individual; DOE
                               MANAGERS 1-3; and DOES 4-100, inclusive,

                           Central District of California Case No. 2:19-cv-10414-CAS

                     1.      I consent and agree to be represented by Kristensen LLP to pursue
            my claims of unpaid overtime and/or minimum wage and/or improper Tip Pooling
            through the lawsuit filed against my employer, Xposed, and its
            management/owners under the Fair Labor Standards Act and/or applicable
            state laws.
                     2.      I intend to pursue my claim individually, unless and until the court
            certifies this case as a collective or class action. I agree to serve as the class
            representative if the court approves. If someone else serves as the class
            representative, then I designate the class representatives as my agents to make
            decisions on my behalf concerning the litigation, the method and manner of
            conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this
            lawsuit.
                     3.      To the best of my knowledge, I meet the following criteria: I worked
            for Xposed as a dancer at some point between December 9, 2016 and the
            present.




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
DocuSign Envelope ID: 79F0E5FE-56C3-4817-9F0D-ACD0F40FA26C
        Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 40 of 44 Page ID #:182
                                                                                          John P. Kristensen
                                                                                         Jesenia A. Martinez
                                                                                            Jacob J. Ventura

                                                                                           Page | 2

                     4.      If my consent form is stricken or if I am for any reason not allowed to
            participate in this case, I authorize Plaintiffs’ counsel to use this Consent Form to
            re-file my claims in a separate or related action against my employer.

                                                                        1/14/2020
            (Signature) __________________________ (Date Signed) _____________________
                        Tequilla Tolbert




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 41 of 44 Page ID #:183




                      EXHIBIT
                        -3-
DocuSign Envelope ID: 81FC862A-117E-4930-84ED-ED74429BB09D
        Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 42 of 44 Page ID #:184
                                                                                           John P. Kristensen
                                                                                          Jesenia A. Martinez
                                                                                             Jacob J. Ventura




                                           CONSENT FORM FOR WAGE CLAIM

            Printed Name: Kara Waldron-Parodi

             JANE DOE, aka Athena vs SISYPHIAN, LLC dba XPOSED GENTLEMAN’S CLUB, a
                 California Limited Liability Company; BRAD BARNES, an individual; DOE
                               MANAGERS 1-3; and DOES 4-100, inclusive,

                            Central District of California Case No. 2:19-cv-10414-CAS

                     1.      I consent and agree to be represented by Kristensen LLP to pursue
            my claims of unpaid overtime and/or minimum wage and/or improper Tip Pooling
            through the lawsuit filed against my employer, Xposed, and its
            management/owners under the Fair Labor Standards Act and/or applicable
            state laws.
                     2.      I intend to pursue my claim individually, unless and until the court
            certifies this case as a collective or class action. I agree to serve as the class
            representative if the court approves. If someone else serves as the class
            representative, then I designate the class representatives as my agents to make
            decisions on my behalf concerning the litigation, the method and manner of
            conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this
            lawsuit.
                     3.      To the best of my knowledge, I meet the following criteria: I worked
            for Xposed as a dancer at some point between December 9, 2016 and the
            present.




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
DocuSign Envelope ID: 81FC862A-117E-4930-84ED-ED74429BB09D
        Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 43 of 44 Page ID #:185
                                                                                          John P. Kristensen
                                                                                         Jesenia A. Martinez
                                                                                            Jacob J. Ventura

                                                                                           Page | 2

                     4.      If my consent form is stricken or if I am for any reason not allowed to
            participate in this case, I authorize Plaintiffs’ counsel to use this Consent Form to
            re-file my claims in a separate or related action against my employer.


            (Signature) __________________________ (Date Signed) _____________________
                        Kara Waldron-Parodi




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
Case 2:19-cv-10414-CBM-JPR Document 24 Filed 02/14/20 Page 44 of 44 Page ID #:186



                           CERTIFICATE OF SERVICE


  I certify that on Friday, February 14, 2020, a true and correct copy of the attached
  PLAINTIFF’S FIRST AMENDED COMPLAINT FOR DAMAGES was filed
  electronically using the CM/ECF to the following:

  Jeffrey M. Cohon, Esq                           Robert I. Manuwal, Esq.
  LAW OFFICES OF JEFFREY M.                       MANUWAL & MANUWAL
  COHON, APC                                      6300 Canoga Avenue, Suite 590
  1901 Avenue of the Stars, Suite 470             Woodland Hills, CA 91367
  Los Angeles, California 90067                   Email: Robert@manuwal.com
  Email: jcohon@cohonlaw.com
                                                  Attorneys for Defendant Sisyphian,
  Attorneys for Defendant Sisyphian,              LLC dba Xposed Gentlemen’s Club
  LLC dba Xposed Gentlemen’s Club and             and Brad Barnes
  Brad Barnes



                                                  /s/Luz Arely Portillo
                                                  Luz Arely Portillo
